Citation Nr: 0903980	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gastrointestinal 
condition (formerly claimed as chronic diarrhea).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral carpal 
tunnel syndrome (formerly claimed as bilateral arm and hand 
numbness).

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The veteran had active service from April 1981 to April 1984 
and from January 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that new and 
material evidence had not been received sufficient to reopen 
a previously denied claim of service connection for a 
gastrointestinal condition (formerly claimed as chronic 
diarrhea), reopened and denied a claim of service connection 
for bilateral carpal tunnel syndrome (formerly claimed as 
bilateral arm and hand numbness), and also denied a claim of 
service connection for migraine headaches, to include as 
secondary to a service-connected disability.  A Travel Board 
hearing was held at the RO in August 2007.

The Board observes that, in an August 1997 rating decision, 
the RO denied the veteran's claims of service connection for 
chronic diarrhea and for numbness of the arms and hands.  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a gastrointestinal condition (formerly 
claimed as chronic diarrhea) and for bilateral carpal tunnel 
syndrome (formerly claimed as bilateral arm and hand 
numbness) are as stated on the title page.  Regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

In December 2007, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 1997 rating decision, the RO denied claims 
of service connection for bilateral arm and hand numbness and 
for chronic diarrhea.

3.  The evidence received since the August 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
gastrointestinal condition (formerly claimed as chronic 
diarrhea) and does not raise a reasonable possibility of 
substantiating this claim.

4.  The evidence received since the August 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for carpal 
tunnel syndrome of the left wrist and does not raise a 
reasonable possibility of substantiating this claim.

5.  New and material evidence has been received since August 
1997 in support of the veteran's claim of service connection 
for carpal tunnel syndrome of the right wrist.

6.  The veteran does not experience any current disability 
due to carpal tunnel syndrome of the right wrist which could 
be related to active service.

7.  The veteran's migraine headaches were not incurred in 
service or caused or aggravated by a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The August 1997 RO decision, which denied the veteran's 
claims of service connection for bilateral arm and hand 
numbness and for chronic diarrhea, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the August 1997 RO decision in 
support of the claim of service connection for a 
gastrointestinal condition (formerly claimed as chronic 
diarrhea) is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  Evidence received since the August 1997 RO decision in 
support of the claim of service connection for carpal tunnel 
syndrome of the left wrist is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  Evidence received since the August 1997 RO decision in 
support of the claim of service connection for carpal tunnel 
syndrome of the right wrist is new and material; accordingly, 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

5.  Carpal tunnel syndrome of the right wrist is not related 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

6.  Migraine headaches were not incurred in service; they 
were not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March and in July 2003, February 2004, 
and in December 2007, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, although the 
evidence supports reopening the previously denied claim of 
service connection carpal tunnel syndrome of the right wrist, 
it does not support granting service connection for this 
disability.  The evidence also does not support reopening the 
previously denied claims of service connection for carpal 
tunnel syndrome of the left wrist or for a gastrointestinal 
condition (formerly claimed as chronic diarrhea).  Finally, 
the evidence does not support granting service connection for 
migraine headaches, to include as secondary to a service-
connected disability.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard , 4 Vet. 
App. at 394.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The July 2003 and December 2007 letters also defined new and 
material evidence, advised the veteran of the reasons for the 
prior denial of the claims of service connection for 
bilateral carpal tunnel syndrome and for a gastrointestinal 
condition,  and noted the evidence needed to substantiate the 
underlying claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the veteran 
notified VA in May 2008 that he had no further information or 
evidence to submit in support of his claims.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the claim of service connection for carpal tunnel 
syndrome of the right wrist is being reopened, the claims of 
service connection for carpal tunnel syndrome of the left 
wrist and for a gastrointestinal condition are not being 
reopened, and because the claim of service connection for 
migraine headaches, to include as secondary to a service-
connected disability, is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a gastrointestinal condition 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Although new and material evidence has been received 
sufficient to reopen the veteran's previously denied claim of 
service connection for carpal tunnel syndrome of the right 
wrist, there is no evidence that the veteran experiences any 
current disability due to carpal tunnel syndrome of the right 
wrist which could be related to active service.  New and 
material evidence also has not been received sufficient to 
reopen the veteran's previously denied claims of service 
connection for carpal tunnel syndrome of the left wrist or 
for a gastrointestinal condition.  There also is no medical 
evidence, to include a nexus opinion, relating the veteran's 
migraine headaches to active service, to include as secondary 
to a service-connected disability.  Thus, the Board concludes 
that additional examinations are not necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran seeks to reopen previously denied claims of 
service connection for bilateral carpal tunnel syndrome 
(formerly claimed as bilateral arm and hand numbness) and for 
a gastrointestinal condition (formerly claimed as chronic 
diarrhea).  

In August 1997, the RO denied, in pertinent part, the 
veteran's claims of service connection for bilateral arm and 
hand numbness and for chronic diarrhea.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Because the veteran did not appeal this 
decision, the August 1997 RO decision became final.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen a claim 
of service connection for a gastrointestinal condition 
(formerly claimed as chronic diarrhea), the evidence before 
VA at the time of the prior final RO decision in August 1997 
consisted of the veteran's service treatment records, post-
service VA treatment records, and a report of VA examination 
in July 1997.  In the narrative for this rating decision, the 
RO found that there were no service treatment records showing 
that the veteran was diagnosed as having chronic diarrhea.  
The RO noted that, on VA examination in July 1997, the 
veteran complained of having a bowel movement within 
30 minutes of a meal which was almost always a formed stool; 
this examination did not result in a diagnosis of chronic 
diarrhea.  Thus, the claim was denied.

The newly submitted evidence consists of additional post-
service VA and private outpatient treatment records and lay 
statements.

On private outpatient treatment with J.W. Mathis, M.D., in 
February 2003, the veteran's complaints included frequent 
loose bowel movements within 30 minutes of eating and lower 
abdominal discomfort (tightness).  Physical examination of 
the abdomen showed no tenderness, masses, scars, or hernia, 
and normal sounds, no rectal masses, and negative stools.  
The impressions included irritable bowel syndrome and 
abdominal pain.

VA outpatient treatment records show that, in December 2006, 
the veteran complained of cramping abdominal pain at least 
since 1992.  He reported a history of "passing stools 
urgently within a short time of eating any meal" and being 
told that he had irritable bowel syndrome.  He denied 
vomiting or hematochezia.  Physical examination showed a 
soft, flat, non-tender abdomen to palpation without 
organomegaly, masses, scars, or hernia, no palpable mass on 
digital rectal examination, and scant normal colored stool on 
examining glove.  The impression was a history of frequent 
stools with probable irritable bowel syndrome.

In January 2007, the veteran complained of chronic abdominal 
pain, mostly at night, since November 2006.  He also 
mentioned that he had pain before with diarrhea and had been 
diagnosed as having irritable bowel syndrome.  He denied any 
nausea, vomiting, dizziness, and was eating food without any 
difficulties.  He also denied any blood in the urine or 
stool.  His history included irritable bowel syndrome and 
chronic abdominal pain.  A computerized tomography (CT) scan 
of the abdomen showed multiple radiolucent densities in the 
spleen whose differential diagnoses included infarcts, 
metastasis, lymphoma, and leukemia, and a probable small cyst 
from the inferior pole of the left kidney, and was otherwise 
unremarkable.  The impressions included chronic abdominal 
pain and a history of irritable bowel syndrome.

VA barium enema of the veteran's colon in March 2007 was 
normal without evidence of obstruction, mass, inflammatory 
change, or any abnormality from the rectum to the cecum.  The 
impression was a normal examination with residual feces 
present in the colon.

With respect to the veteran's application to reopen a claim 
of service connection for a gastrointestinal condition 
(formerly claimed as chronic diarrhea), the Board notes that 
the evidence which was of record in August 1997 showed that 
the veteran was not diagnosed as having chronic diarrhea 
during active service.  The Board also notes that, although 
the RO correctly stated in the August 1997 rating decision 
that there was no diagnosis of chronic diarrhea following VA 
general medical examination in July 1997, a prior VA 
psychiatric examination in June 1997 contained an Axis III 
diagnosis of chronic diarrhea.  The VA psychiatric examiner 
who saw the veteran in June 1997 did not relate the veteran's 
chronic diarrhea to active service, however.  The new 
evidence shows complaints of and treatment for a variety of 
gastrointestinal conditions, to include chronic abdominal 
pain and irritable bowel syndrome.  Critically, none of the 
veteran's post-service VA treating physicians related any of 
his recent gastrointestinal conditions to active service.  
The Board observes that the veteran reported the same history 
of "passing stools urgently within a short time of eating 
any meal" to his VA treating physicians in June and July 
1997 and in December 2006.  He subsequently reported eating 
food without any difficulties in January 2007.  Although this 
evidence is new, in that it has not been submitted previously 
to agency adjudicators, it is cumulative or redundant of the 
evidence at the time of the prior decision showing that the 
veteran was not diagnosed as having chronic diarrhea during 
active service.  Thus, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for a gastrointestinal condition (formerly claimed as chronic 
diarrhea) is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for bilateral carpal tunnel syndrome 
(formerly claimed as bilateral arm and hand numbness), the 
evidence before VA at the time of the prior final RO decision 
in August 1997 consisted of the veteran's service treatment 
records, post-service VA treatment records, and a report of 
VA examination in June 1997.  In the narrative for this 
rating decision, the RO found that, although the veteran 
complained of bilateral arm and hand numbness on VA 
examination in June 1997, the examination report showed 
normal grip strength bilaterally and normal sensation in the 
arms and hands.  Thus, the claim was denied.

The newly submitted evidence consists of additional post-
service VA and private outpatient treatment records and lay 
statements.

On private electromyograph (EMG) in November 1999, the 
veteran complained of questionable bilateral carpal tunnel 
syndrome.  The impression was mild bilateral ulnar conduction 
deficits across the elbows, right slightly worse than left, 
with no indication or any other nerve or nerve root 
compromise.

In a January 2000 letter to N. Tucker Mattox, M.D., Stephen 
R. Bryan, M.D., stated that the veteran complained of 
numbness in his hands and pain his elbows which began in 1992 
"when he came home from Desert Storm."  It was noted that, 
although nerve conduction studies were done, they "did not 
suggest carpal tunnel syndrome."  The veteran stated that 
his "sense of tingling" in the hands bothered him at night 
and awakened him from sleep.  He worked at Hagar Hinge "and 
does a lot of physical activity.  He lifts things and often 
his arms hurt at night, but they certainly hurt during the 
day when he is active."  The veteran otherwise was stable 
clinically and "he seems to be fairly healthy."  Physical 
examination showed prominent tenderness over the lateral 
epicondyles bilaterally, right greater than left, contraction 
of finger and wrist extensors produced elbow pain, no Tinel's 
sign at the wrist or elbow "as far as I can tell," and 
intact hand sensation.  Nerve conduction studies were 
performed only on the median nerves because Dr. Bryan stated 
that the veteran "is really not symptomatic from his ulnar 
nerves as far as I can tell."  Following nerve conduction 
studies of the veteran, Dr. Bryan concluded that they were 
"suggestive of and consistent with carpal tunnel syndrome on 
the right."  The assessment included carpal tunnel syndrome.

In March 2000, Dr. Mattox performed surgery on the veteran 
for a right carpal tunnel release and a right lateral 
epicondyle release.  In a June 2000 outpatient treatment 
note, Dr. Mattox stated that he did not expect the veteran's 
right carpal tunnel syndrome "to be a permanent problem and 
the prognosis is good."  

On private outpatient treatment with Dr. Mathis in February 
2003, the veteran's complaints included tingling in his 
bilateral arms and hands which was worse at night.  He denied 
any weakness or pain.  Physical examination showed no 
clubbing, swelling, edema, or deformities in the extremities.  
The impressions included paresthesias.

VA outpatient treatment records show that, in an October 2007 
neurology note, the veteran's complaints included numbness 
and tingling in both hands "mostly localized to the fourth 
and fifth fingers" and occurring when he leaned on his 
elbows.  The VA examiner noted that the veteran had been 
diagnosed with carpal tunnel syndrome which was treated 
surgically.  Physical examination showed normal motor 
strength, reduced pin sensation over the fourth and fifth 
digits in both hands.  The VA examiner opined that the 
veteran did not have symptoms of carpal tunnel syndrome "and 
now he mainly has symptoms of ulnar nerve compression."  

On VA EMG in December 2007, the veteran's history of 
bilateral carpal tunnel release "in the past" was noted.  
The impression was bilateral cubital tunnel syndrome of mild 
severity.

With respect to the veteran's application to reopen a claim 
of service connection for bilateral carpal tunnel syndrome 
(formerly claimed as bilateral arm and hand numbness), the 
Board notes initially that, because there is new evidence 
showing carpal tunnel syndrome in only one of the veteran's 
wrists, each wrist will be considered separately in 
determining whether to reopen the previously denied claim.  
Accordingly, with respect to the veteran's application to 
reopen a claim of service connection for carpal tunnel 
syndrome of the left wrist, the Board notes that the evidence 
which was of record in August 1997 showed that the veteran 
had not been diagnosed as having carpal tunnel syndrome in 
the left wrist during or after active service.  The more 
recent medical evidence shows that the veteran does not 
experience any current disability due to carpal tunnel 
syndrome in the left wrist which could be related to active 
service.  Although this evidence is new, in that it has not 
been submitted previously to agency adjudicators, it is 
cumulative or redundant of the evidence at the time of the 
prior decision showing that the veteran was not diagnosed as 
having carpal tunnel syndrome in the left wrist during or 
after active service.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for carpal tunnel syndrome of the left 
wrist is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for carpal tunnel syndrome of the right 
wrist, the Board notes that the evidence which was of record 
in August 1997 showed that the veteran had not been diagnosed 
as having carpal tunnel syndrome in the right wrist during or 
after active service.  The new evidence contains a diagnosis 
of carpal tunnel syndrome of the right wrist which could be 
related to active service.  This evidence is new, in that it 
has not been submitted previously to agency adjudicators, and 
it is not cumulative or redundant of evidence which was of 
record at the time of the prior claim.  Thus, it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Because new and material 
evidence has been received, the Board finds that the 
previously denied claim of service connection for carpal 
tunnel syndrome of the right wrist is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for carpal tunnel syndrome of the right wrist, the Board must 
adjudicate this claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service treatment records show that he was not 
diagnosed as having carpal tunnel syndrome of the right wrist 
during active service.  At his enlistment physical 
examination in April 1981 at the beginning of his first 
period of active service, he denied any relevant medical 
history and clinical evaluation was normal.  The veteran was 
not treated for carpal tunnel syndrome of the right wrist 
during his first period of active service.  

On U.S. Army Reserve periodic physical examination in October 
1985, the veteran denied any relevant medical history and 
clinical evaluation was normal.

At his enlistment physical examination in November 1988 at 
the beginning of his second period of active service, the 
veteran denied any relevant medical history and clinical 
evaluation was normal.  He was not treated for carpal tunnel 
syndrome of the right wrist during his second period of 
active service.  In January 1992, the veteran declined a 
separation physical examination at the end of his second 
period of active service.

As noted above, following VA examination in July 1997, the 
diagnosis was bilateral arthralgias of the upper extremities.  
Dr. Bryan diagnosed the veteran as having carpal tunnel 
syndrome in January 2000.  In March 2000, Dr. Mattox 
performed a right carpal tunnel release and right lateral 
epicondyle on the veteran's right wrist.  The surgical report 
indicated that the veteran had "carpal tunnel on the right 
confirmed by nerve conduction studies."  Dr. Mattox stated 
in June 2000 that the veteran's prognosis was good and did 
not expect his carpal tunnel syndrome of the right wrist to 
be permanent.  Finally, in October 2007, a VA examiner 
determined that the veteran did not have carpal tunnel 
syndrome.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for carpal 
tunnel syndrome of the right wrist.  Although the newly 
submitted evidence contains a diagnosis of carpal tunnel 
syndrome of the right wrist which could be attributed to 
active service, these records show that, after the veteran 
was diagnosed as having carpal tunnel syndrome of the right 
wrist, this condition was treated surgically by Dr. Mattox in 
March 2000 and resolved.  Dr. Mattox indicated in June 2000 
that the veteran's prognosis following right carpal tunnel 
release surgery was good and that his carpal tunnel syndrome 
of the right wrist would not be a permanent condition.  The 
veteran's most recent neurology treatment record from VA 
dated in October 2007 indicates that he does not experience 
any current disability due to carpal tunnel syndrome of the 
right wrist which could be attributed to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current carpal 
tunnel syndrome of the right wrist which could be attributed 
to active service, the Board finds that service connection 
for carpal tunnel syndrome of the right wrist is not 
warranted.

The veteran also contends that he incurred migraine headaches 
during active service, including as secondary to a service-
connected disability.

In addition to the laws and regulations outlined above, 
secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

The veteran was not treated for migraine headaches during 
either period of active service.  As noted above, the veteran 
declined a separation physical examination at the end of his 
second period of active service in January 1992.

The post-service medical evidence shows that, on private 
outpatient treatment on March 2, 2003, the veteran complained 
of migraines on the left side which throbbed, occurred twice 
a day, and were 7/10 on a pain scale.  His headaches worsened 
with light or noise and were located in the temple area.  The 
diagnosis was migraine headaches.

On March 27, 2003, the veteran complained of headaches which 
"seem a little better" but swelled with medication.  
Objective examination showed that his head, eye muscles, and 
pupils were normal.  The impressions included headaches.

In October 2005, the veteran complained of daily headaches 
for the past 2 weeks.  The impression was headaches.  
Following subsequent private outpatient treatment in February 
2006, the impressions included headaches.

On VA outpatient treatment in October 2007, the veteran 
complained of chronic headaches 1-2 times a week.  His 
history included migraine headaches.  Physical examination 
showed pupils equal, round, and reactive to light and 
accommodation, and intact extraocular movements.  The 
assessment included migraine headaches.

In December 2007, a VA staff neurologist noted that the 
veteran doing well with his present medication regimen of 
Topamax.  "His headaches are well controlled and responding 
to the treatment."  The veteran's examination was unchanged.

In April 2008, the veteran's complaints included headaches.  
His history included migraine headaches.  Physical 
examination showed pupils equal, round, and reactive to light 
and accommodation and intact extraocular movements.  The 
impressions included migraine headaches which were stable 
with Topamax.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
migraine headaches, to include as secondary to a service-
connected disability.  The veteran's service treatment 
records show that he was not diagnosed as having migraine 
headaches at any time during active service.  The veteran 
also denied any history of migraine headaches on repeated 
periodic physical examinations conducted during active 
service.  In this regard, the Board notes that, because the 
veteran declined to undergo a separation physical examination 
at the end of his second period of active service in January 
1992, his condition at his final discharge from service is 
unknown.  It appears that the veteran first was treated for 
migraine headaches in March 2003, or more than 11 years after 
his final service separation in January 1992.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the veteran has 
been diagnosed as having migraine headaches.  Service 
connection currently is in effect for a sinus condition, 
status-post perforation of sinus cavity above tooth number 4.  
None of the veteran's post-service VA or private treating 
physicians have related his migraine headaches to active 
service or any incident of such service, however, to include 
as secondary to his service-connected sinus condition.  The 
more recent medical evidence also indicates that the 
veteran's migraine headaches have been treated successfully 
with medication and are stable.  In summary, although there 
is evidence of migraine headaches and a service-connected 
sinus condition, absent medical evidence establishing a nexus 
between the service-connected sinus condition and the 
migraine headaches, the veteran has not presented a valid 
secondary service connection claim.  See Wallin, 11 Vet. 
App. at 512.  Because the veteran has not presented a valid 
secondary service connection claim, consideration of the 
former or revised § 3.310 is not required.

Additional evidence in support of the veteran's secondary 
service connection claim for migraine headaches is his own 
lay assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), and Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the claim 
of service connection for carpal tunnel syndrome of the left 
wrist (formerly claimed as bilateral arm and hand numbness) 
is not reopened

As new and material evidence has not been received, the claim 
of service connection for a gastrointestinal condition 
(formerly claimed as chronic diarrhea) is not reopened.

As new and material evidence has been received, the claim of 
service connection for carpal tunnel syndrome of the right 
wrist (formerly claimed as bilateral arm and hand numbness) 
is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

Entitlement to service connection for migraine headaches, to 
include as secondary to a service-connected disability, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


